             Case 2:20-cv-10793-VAP-GJS Document 13 Filed 03/02/21 Page 1 of 3 Page ID #:82


            1    MARCELLUS MCRAE, SBN 140308
                   mmcrae@gibsondunn.com
            2    ABIEL GARCIA, SBN 289052
                   agarcia@gibsondunn.com
            3    DANIEL M. RUBIN, SBN 319962
                   drubin@gibsondunn.com
            4    CAROLINE K. MONROY, SBN 329018
                   cmonroy@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    Attorneys for Plaintiff
                 Oscar Enrique Nuñez Euceda
            9
          10                           UNITED STATES DISTRICT COURT
          11                         CENTRAL DISTRICT OF CALIFORNIA
          12                                    WESTERN DIVISION
          13     Oscar Enrique Nuñez Euceda                JOINT STIPULATION REQUESTING
                                                           MODIFIED BRIEFING AND
          14                       Plaintiff,              HEARING SCHEDULE FOR
                                                           DEFENDANTS’ MOTION TO
          15           v.                                  DISMISS COMPLAINT
          16     United States of America,                 CASE NO. 2:20-cv-10793-VAP-(GJSx)
          17                       Defendant.              Hearing Date: March 29, 2021
                                                           Hearing Time: 2:00 p.m.
          18                                               Courtroom:    8A, First Street
                                                                         Courthouse
          19
                                                           Honorable Virginia A. Phillips
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                           1
                                        STIPULATION TO MODIFY SCHEDULE
             Case 2:20-cv-10793-VAP-GJS Document 13 Filed 03/02/21 Page 2 of 3 Page ID #:83


            1                                        STIPULATION
            2          Pursuant to Local Rule 7-1, Plaintiff Oscar Euceda and the Defendant, the
            3    United States, hereby stipulate as follows:
            4          WHEREAS, Mr. Euceda filed his complaint on November 25, 2020, and
            5    Defendant was required to file an answer or dispositive motion by January 29, 2021;
            6          WHEREAS, Plaintiffs agreed to stipulate to a thirty day extension for the
            7    Defendant to file an answer or any responsive motion;
            8          WHEREAS, Defendant filed a motion to dismiss on March 1, 2021, with a
            9    scheduled hearing date of March 29, 2021;
          10           WHEREAS, per the Local Rule 7-9, Plaintiff’s opposition is to be filed by
          11     Monday, March 8, 2021, providing the Plaintiff with only seven days to respond to a
          12     dispositive motion;
          13           WHEREAS, Plaintiff respectfully requests a two-week continuance of the
          14     hearing date and a modest adjustment to the briefing schedule to allow Plaintiff more
          15     time to respond to Defendant’s motion to dismiss;
          16           WHEREAS, Defendant is amenable to Plaintiff’s request and joins the Plaintiff
          17     in this request;
          18           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and
          19     between Plaintiffs and Defendant that the following deadlines shall apply for
          20     Defendant’s Motion:
          21                           Opposition:      March 15, 2021
          22                           Reply:           March 29, 2021
          23                           Hearing:         April 12, 2021
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                   2
                                            STIPULATION TO MODIFY SCHEDULE
             Case 2:20-cv-10793-VAP-GJS Document 13 Filed 03/02/21 Page 3 of 3 Page ID #:84


            1    Dated: March 2, 2021                    Respectfully submitted,
            2                                            GIBSON, DUNN & CRUTCHER LLP
            3                                            By:       /s/ Marcellus McRae
            4                                            Marcellus McRae
                                                         Abiel Garcia
            5                                            Daniel M. Rubin
                                                         Caroline Monroy
            6
            7                                            Attorneys for Plaintiff
                                                         Oscar Enrique Nuñez Euceda
            8
            9    Dated: March 2, 2021                    UNITED STATES OF AMERICA
          10                                             TRACY L. WILKISON
                                                         Acting United States Attorney
          11                                             DAVID M. HARRIS
                                                         Assistant United States Attorney
          12                                             Chief, Civil Division
                                                         JOANNE S. OSINOFF
          13                                             Assistant United States Attorney
                                                         Chief, General Civil Section
          14
                                                            /s/ David Pinchas________
          15                                             DAVID PINCHAS
                                                         Assistant United States Attorney
          16                                             Attorneys for Defendant
          17
          18
          19
          20
                              ATTESTATION UNDER LOCAL RULE 5-4.3.4(a)(2)(i)
          21
                       Pursuant to Civil L. R. 5-4.3.4(a)(2)(i), I attest that concurrence in the filing of
          22
                 this document has been obtained from each of the signatories above.
          23
          24                                             BY: /s/ Marcellus McRae
                                                                    Marcellus McRae
          25     March 2, 2021                                 GIBSON, DUNN & CRUTCHER LLP
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                   3
                                          STIPULATION TO MODIFY SCHEDULE
